Citation Nr: 1220031	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee as a residual of a meniscus tear.

2.  Entitlement to an evaluation in excess of 10 percent for genu varum of the right knee.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the service connected right knee disabilities.  

4.  Entitlement to service connection for a low back disability, to include as secondary to the service connected right knee disabilities. 


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Boston, Massachusetts, regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at an April 2012 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the 10 percent evaluations assigned to his two right knee disabilities are inadequate to reflect the impairment they produce.  Furthermore, he contends that his right knee disabilities resulted in an altered gait, which in turn led to the development of a right hip and low back disabilities for which service connection is warranted.  

The Veteran testified at the April 2012 hearing that his right knee disability has become worse since the May 2008 rating decision on appeal.  He said that he has increased pain and stiffness with decreased range of motion since this decision.

The Board notes that the most recent VA examination of the Veteran's right knee was conducted prior to the May 2008 rating decision in February 2008.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  He must be scheduled for VA examination of his right knee in order to obtain an accurate assessment of his current level of disability. 

In regards to the claims for service connection for a right hip disability and a low back disability, the record shows that the Veteran was afforded VA examinations of the right hip and back in February 2008.  The February 2008 examiner opined that the Veteran's back condition was not related to his right knee disability.  This same doctor provided an additional opinion in May 2009 when he stated that the right hip disability and the low back disability were less likely than not related to right knee arthritis.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011). 

However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the VA opinions state that the Veteran's right hip disability and low back disability were not caused by his service connected right knee disabilities, neither of these opinions address the possibility that either the claimed right hip disability or low back disability were aggravated by the right knee.  This possibility was acknowledged by the Veteran's private doctor in February 2008, and was also raised in an August 2007 letter from a nurse practitioner.  Therefore, an opinion regarding aggravation must be obtained.  

Furthermore, as the Veteran noted at the April 2012 hearing, the reasons and bases provided for the negative opinion in May 2009 were that there was no evidence of post traumatic arthritic changes of the hip or back on X-ray.  However, private treatment records dating from 2007 to 2008 include numerous X-ray studies that demonstrate arthritis of both the right hip and low back.  In fact, the record demonstrates that the Veteran underwent arthroplasty of the right hip in August 2007.  The Board agrees that the additional opinions must include comments on these X-ray findings.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right knee.  The claims folder must be provided to the examiner for use in the study of this case and the examination report should note that it has been reviewed.  All indicated tests and studies should be conducted.  The range of motion of the right knee should be obtained by goniometer and recorded in degrees.  The presence or absence of any subluxation, locking, or instability should be noted and described.  Any additional impairment due to pain, weakness, incoordination or excess fatigability on repetitive use should be identified.  If present, any additional loss of range of motion due to these factors should be described and measured in terms of degrees.  

2.  Schedule the Veteran for a VA orthopedic examination.  The claims folder must be provided to the examiner for use in the study of this case and the examination report should note that it has been reviewed.  All indicated tests and studies should be conducted.  After completion of the physical examination and review of the record, the examiner should express the following opinions:

a) Is it as likely as not that the Veteran has developed a right hip disability as a result of his service connected right knee disabilities?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's right hip disability was aggravated (underwent a permanent increase in severity beyond natural progression) as a result of the service connected right knee disabilities?  If so, can a baseline level of disability prior to aggravation be identified?

c) Is it as likely as not that the Veteran has developed a low back disability as a result of his service connected right knee disabilities?

d) If the answer to (c) is negative, is it as likely as not that the Veteran's low back disability was aggravated (underwent a permanent increase in severity beyond natural progression) as a result of the service connected right knee disabilities?  If so, can a baseline level of disability prior to aggravation be identified?

The reasons and bases for all opinions should be provided in detail.  In the event of one or more negative opinions, the significance of the X-ray findings of arthritis of the right hip and low back in the private medical records dating from 2007 to 2008 should be discussed.  

3.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


